Title: From George Washington to Abraham Baldwin, 7 May 1789
From: Washington, George
To: Baldwin, Abraham



Sir,
New York May 7th 1789.

I have duly received your letter of the 30th of April, containing the resignation of your seat at the general Board of Commissioners

for finally adjusting all accounts between the United States and the individual States; and shall cause it to be filed in the proper office as soon as the necessary arrangemt of departments shall have been made. I am, with great esteem, Sir, Your most Obedt Servt

Go: Washington

